DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 7-14, filed on 11/17/2021, have been fully considered and are persuasive.  In the light of the amendment to the claims and the argument filed on 11/17/2021, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented below.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C.(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C.103 as being unpatentable over US 2,006,244 to Kopsa (hereinafter “Kopsa”).
Regarding claim 12, 
With regard to the recitations ‘for a waste water collection system of a water wash system, the waste water collection system including a collection duct for 17WO 2018/064793PCT/CN2016/101426 attachment to a gas turbine engine for receiving a mixture of air and wash liquid from the gas turbine engine during washing’, and ‘for fluidly connecting with the collection duct to receive a mixture of air and wash liquid’, these limitations are mere intended use of the apparatus.
The manner in which an apparatus operates is not germane to the issue of patentability of the apparatus itself. If the prior art structure is capable of performing the intended use, then it meets the claim. Kopsa teaches a liquid and gas separation assembly comprising an inlet (figure 1, #26) for receiving a mixture of gas and liquid,  a shaft (figure 2, #33), one or more radial deflectors (figures 5, #11) mounted to the shaft (see figure 2), a casing (figure 1, #10) enclosing the shaft and the one or more radial deflectors (reads on “vanes”) (see figure 2), a gas outlet (figure 1, #29), and a liquid outlet (figure 2, #53) (see figure 2), thus the apparatus disclosed by Kopsa is capable of being used in a waste water collection system of a water wash system, the waste water collection system including a collection duct for 17WO 2018/064793PCT/CN2016/101426attachment to a gas turbine engine for receiving a mixture of air and wash liquid from the gas turbine engine during washing, and for fluidly connecting with the collection duct to receive a mixture of air and wash liquid.
In the alternative, if it is not clearly envisaged that the apparatus of Kopsa is capable of being used in a waste water collection system of a water wash system, the waste water collection system including a collection duct for 17WO 2018/064793PCT/CN2016/101426attachment to a gas turbine engine for receiving a mixture of air and wash liquid from the gas turbine engine during 
Rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be substantially identical except that the prior art is silent as to an inherent characteristic.  MPEP 2112(III)(A).
Once a reference teaching a product appearing to be substantially identical is made the basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant.  MPEP 2112(V).

	Furthermore, claims directed to apparatus must be distinguished from prior art in terms of structure rather than function. Consult MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,006,244 to Kopsa (hereinafter “Kopsa”) in view of US 3,447,290 to Flory (hereinafter “Flory”).
Regarding claim 13, 
Kopsa does not teach that the shaft rotates about the axial direction.
However, Flory teaches a fluid separator comprising a shaft (figure 1, #24) which rotates, and one or more vanes (figure 1, #20 or 21) mounted on the shaft (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kopsa, wherein the shaft rotates about the axial direction as taught by Flory, since Flory teaches that a separator comprising a rotatable shaft and a plurality of vanes mounted on the shaft is effective for separating fluids (column 1, lines 47-57).

Regarding claim 14, Kopsa further teaches that the axial direction aligns with a vertical direction (figure 2 of Kopsa).

Regarding claim 15, Kopsa further teaches that the casing comprises a body defining a cylindrical shape (see figures 1 and 2), wherein the body defines an inner diameter (see figures 1 and 2), wherein the one or more radial deflectors (reads on “vanes”) (figures 5, #11) define a deflector diameter (see figure 2), and wherein the inner diameter of the body is greater than the deflector diameter. 
Kopsa/Flory does not explicitly teach that the inner diameter of the body is less than about 20% greater than the deflector (reads on “vane”) diameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the dimensions of components, due to various design criteria and manufacturing expense. Consult MPEP 2144.04 IV.

Regarding claim 16, Kopsa further teaches that the one or more radial deflectors (reads on “vanes”) (figures 5, #11) includes a plurality of first stage radial deflectors (reads on “vanes”) and a plurality of second stage radial deflectors (reads on “vanes”) (see figure 2), wherein the plurality of first stage radial deflectors (reads on “vanes”) are spaced from the plurality of second stage radial deflectors (reads on “vanes”) along the axial direction (see figure 2), and wherein the plurality of first stage radial deflectors (reads on “vanes”) and the plurality of second stage radial deflectors (reads on “vanes”) are motorless (page 2, column 2, lines 33-39).

Regarding claim 18, Kopsa further teaches that the casing comprises a body defining a cylindrical shape extending between a first end and a second end (see figures 1 and 2).
Kopsa does not teach that the separation assembly comprises a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body.
However, Flory teaches a fluid separator comprising a body defining a cylindrical shape extending between a first end and a second end (see figure 1), a shaft (figure 1, #24) which rotates, one or more vanes (figure 1, #20 or 21) mounted on the shaft (see figure 1), a first bearing and a second bearing (figure 1, #28 and 27), wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body (see figure 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kopsa, wherein the separation assembly comprises a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body as taught by Flory, for the purpose of rotating the shaft, since Flory teaches that a separator comprising a rotatable shaft and a plurality of vanes mounted on the shaft is effective for separating fluids (column 1, lines 47-57).

Regarding claim 19, the combination of Kopsa and Flory teaches that the shaft and the one or more radial deflectors (reads on “vanes”) are motorless and driven by a gas flow from the inlet defined by the casing to the gas outlet defined by the casing (page 2, column 2, lines 33-42 of Kopsa, and column 2, lines 62-68 of Flory).

Regarding claim 20, Kopsa further teaches that the inlet is oriented toward the one or more radial deflectors (reads on “vanes”) (see figures 1 and 2).
Kopsa does not teach that the casing of the assembly comprises an inlet flange defining the inlet.
Flory teaches a fluid separator apparatus comprising a casing and a flange defining the inlet (see figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kopsa wherein the casing of the assembly comprises an inlet flange defining the inlet as taught by . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,006,244 to Kopsa (hereinafter “Kopsa”) in view of US 1,847,648 to Harkom (hereinafter “Harkom”).
Regarding claim 17, Kopsa does not teach that the shaft defines a gas/air flow passage extending between a first opening and a second opening and through the gas outlet of the casing, and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet.
Harkom teaches a separation unit comprising a shaft (figure 1, #15) which defines an airflow passage extending between a first opening (figure 1, #21) and a second opening (figure 1, #19) and through the air outlet (figure 1, #13) of the casing (figure 1, #10), and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Kopsa wherein the shaft defines a gas flow passage extending between a first opening and a second opening and through the gas outlet of the casing, and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219269 to Rice et al. (hereinafter “Rice”) in view of US 2,006,244 to Kopsa (hereinafter “Kopsa”).
Regarding claim 1, Rice teaches a waste water collection system comprising a conduit (reads on “duct”) configured to be attach to the gas turbine engine for receiving and directing a mixture of air and wash liquid from the gas engine during washing [0027]. In addition, Rice teaches that the system comprises a separator unit [0027 and 0030] (see figures 1, 2, and 6).
Rice does not teach that the separator unit comprises a shaft, one or more radial vanes mounted on the shaft, and a casing at least partially enclosing the shaft and enclosing the one or more radial vanes, the casing defining an inlet for receiving a mixture of air and wash liquid, an air outlet, and a liquid outlet, the air outlet disposed opposite the one or more radial vanes from the inlet and the liquid outlet.
Kopsa teaches a liquid and gas separation assembly comprising a shaft (figure 2, #33), one or more radial deflectors (reads on “vanes”) (figures 5, #11) mounted to the shaft (see figure 2), a casing (figure 1, #10) enclosing the shaft and the one or more radial deflectors (reads on “vanes”) (see figure 2), the casing defining an inlet (figure 1, #26) to receive a mixture of gas and liquid, a gas outlet (figure 1, #29), a liquid outlet, wherein the gas outlet is disposed opposite to the one or more radial deflectors (reads on “vanes”) from the inlet and liquid outlet (see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Rice with a separator unit comprises a shaft, one or more radial deflectors (reads on “vanes”) 
Rice/Kopsa does not explicitly teach that the separator is for separating a mixture of a wash liquid and air. 
However, since the structural features of the separator disclosed by Rice/Kopsa are similar to those instantly claimed, and Kopsa teaches that the separator is effective for separating a mixture comprising a liquid and gas (column 1, lines 3-17), it would be reasonably expected that the separator disclosed by Kopsa is effective for separating a mixture of a wash liquid and air.

Claims 2-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219269 to Rice et al. (hereinafter “Rice”) in view of US 2,006,244 to Kopsa (hereinafter “Kopsa”), and in further view of US 3,447,290 to Flory (hereinafter “Flory”).
Regarding claim 2, Kopsa further teaches that the liquid-gas separator defines an axial direction, wherein the shaft extends along about the axial direction (see figure 2).
Rice/Kopsa does not teach that the shaft rotates about the axial direction.
However, Flory teaches a fluid separator comprising a shaft (figure 1, #24) which rotates, and one or more vanes (figure 1, #20 or 21) mounted on the shaft (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Rice/Kopsa, wherein the shaft rotates about the axial direction as taught by Flory, since Flory teaches that a separator comprising a rotatable shaft and a plurality of vanes mounted on the shaft is effective for separating fluids (column 1, lines 47-57).

Regarding claim 3, Kopsa further teaches that the axial direction aligns with a vertical direction (figure 2 of Kopsa).

Regarding claim 4, Kopsa further teaches that the casing comprises a body defining a cylindrical shape (see figures 1 and 2), wherein the body defines an inner diameter (see figures 1 and 2), wherein the one or more radial deflectors (reads on “vanes”) (figures 5, #11) define a deflector diameter (see figure 2), and wherein the inner diameter of the body is greater than the deflector diameter. 
Kopsa/Flory does not explicitly teach that the inner diameter of the body is less than about 20% greater than the deflector (reads on “vane”) diameter.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the dimensions of components, due to various design criteria and manufacturing expense. Consult MPEP 2144.04 IV.

Regarding claim 5, Kopsa further teaches that the one or more radial deflectors (reads on “vanes”) (figures 5, #11) includes a plurality of first stage radial deflectors (reads on “vanes”) and a plurality of second stage radial deflectors (reads on “vanes”) (see figure 2), wherein the plurality of first stage radial deflectors (reads on “vanes”) are spaced from the plurality of second stage radial deflectors (reads on “vanes”) along the axial direction (see figure 2), and wherein the plurality of first stage radial deflectors (reads on “vanes”) and the plurality of second stage radial deflectors (reads on “vanes”) are motorless (page 2, column 2, lines 33-39).

Regarding claim 7, Kopsa further teaches that the casing comprises a body defining a cylindrical shape extending between a first end and a second end (see figures 1 and 2).
Rice/Kopsa does not teach that the separation assembly comprises a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body.
However, Flory teaches a fluid separator comprising a body defining a cylindrical shape extending between a first end and a second end (see figure 1), a shaft (figure 1, #24) which rotates, one or more vanes (figure 1, #20 or 21) mounted on the shaft (see figure 1), a first bearing and a second bearing (figure 1, #28 and 27), wherein the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Rice/Kopsa, wherein the separation assembly comprises a first bearing and a second bearing, wherein the first bearing rotatably attaches the shaft to the casing proximate the first end of the body, and wherein the second bearing rotatably attaches the shaft to the casing proximate the second end of the body as taught by Flory, for the purpose of rotating the shaft, since Flory teaches that a separator comprising a rotatable shaft and a plurality of vanes mounted on the shaft is effective for separating fluids (column 1, lines 47-57).

Regarding claim 8, the combination of Kopsa and Flory teaches that the shaft and the one or more radial deflectors (reads on “vanes”) are motorless and driven by a gas flow from the inlet defined by the casing to the gas outlet defined by the casing (page 2, column 2, lines 33-42 of Kopsa, and column 2, lines 62-68 of Flory).

Regarding claim 9, Kopsa further teaches that the inlet is oriented toward the one or more radial deflectors (reads on “vanes”) (see figures 1 and 2).
Rice/Kopsa does not teach that the casing of the assembly comprises an inlet flange defining the inlet.
Flory teaches a fluid separator apparatus comprising a casing and a flange defining the inlet (see figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Rice/Kopsa wherein the casing of the assembly comprises an inlet flange defining the inlet as taught by Flory, for the purpose of increasing strength to the inlet of the casing and/or for easily attaching other components and/or pipes to the separator. 

Regarding claim 10, Kopsa further teaches that the inlet is perpendicular to the axial direction (see figure 1).
Rice/Kopsa does not teach that the casing of the assembly comprises an inlet flange defining the inlet. 
Flory teaches a fluid separator apparatus comprising a casing and a flange defining the inlet (see figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Rice/Kopsa wherein the casing of the assembly comprises an inlet flange defining the inlet as taught by Flory, for the purpose of increasing strength to the inlet of the casing and/or for easily attaching other components and/or pipes to the separator. 

Regarding claim 11, Kopsa further teaches that the separator comprises an outlet duct (figure 1, #53) (reads on “waste water duct”) in fluid communication with the liquid outlet defined by the casing (see figure 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219269 to Rice et al. (hereinafter “Rice”), US 2,006,244 to Kopsa (hereinafter “Kopsa”), and in further view of US 1,847,648 to Harkom (hereinafter “Harkom”).
Regarding claim 6, Rice/Kopsa does not teach that the shaft defines a gas/air flow passage extending between a first opening and a second opening and through the gas outlet of the casing, and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet.
Harkom teaches a separation unit comprising a shaft (figure 1, #15) which defines an airflow passage extending between a first opening (figure 1, #21) and a second opening (figure 1, #19) and through the air outlet (figure 1, #13) of the casing (figure 1, #10), and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Rice/Kopsa wherein the shaft defines a gas flow passage extending between a first opening and a second opening and through the gas outlet of the casing, and wherein the first opening is disposed opposite the impeller from the inlet and the liquid outlet as taught by Harkom, since Harkom teaches that this configuration is effective for discharging air from the casing (column 2, lines 58-69).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714